Case 4:19-cv-00637-JRG-RSP Document 9 Filed 09/09/20 Page 1 of 3 PageID #: 2076




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION


  MURALIDHARAN KRISHNAN,                          §
                                                  §
               Appellant,                         §
                                                  §
  v.                                              §
                                                           Case No. 4:19-cv-00637-JRG-RSP
                                                  §
  CAREY D. EBERT,                                 §
                                                  §
               Appellee.                          §


                                       MEMORANDUM ORDER

         This matter comes before the Court as a pro se appeal of the orders of the Bankruptcy

 Court. Appellant, Muralidharan Krishnan, filed a voluntary petition for relief under Chapter 13 of

 the Bankruptcy Code on June 18, 2019. Rather than file schedules, a plan, or other documents

 with the Petition, as required, Mr. Krishnan sought and was granted an extension until July 17,

 2019. (See Dkt. No. 12). No such documents were timely filed.


         The Chapter 13 Trustee filed a motion to dismiss the proceeding on July 16, 2019 for failure

 to make any payments to the Trustee. Thereafter, Mr. Krishnan filed various schedules and

 statements but no plan. (See Dkt. No. 37). Instead of filing a plan, Mr. Krishnan objected that the

 bankruptcy was only “regarding the property/asset which is stolen and this bankruptcy filings is

 ONLY for that property and NO creditor is valid/have any payments due to them hence no payment

 plan is necessary nor is it filed.”


         The Bankruptcy Court noted that the foregoing statement showed that Mr. Krishnan had

 failed to disclose all of his assets and debts as required by the Bankruptcy Code in §§521 and 541.

 The Bankruptcy Court held a hearing on the motion to dismiss on August 14, 2019, which

                                                1/3
Case 4:19-cv-00637-JRG-RSP Document 9 Filed 09/09/20 Page 2 of 3 PageID #: 2077




 confirmed that Mr. Krishnan had still not made any payment to the Trustee nor filed a plan, in

 violation of 11 U.S.C. §1326(a)(1)(A). On August 20, 2019, Bankruptcy Judge Brenda Rhoades

 granted the Trustee’s motion to dismiss and entered an order dismissing the proceeding. This

 appeal followed.


        On August 31, 2020, Mr. Krishnan filed what he styled as Appellant’s Brief. (Dkt. No. 8).

 In that filing, Appellant ties this appeal to his earlier appeal in Case No. 4:19-0567, Muralidharan

 Krishnan v. Alley Brothers, LLC, which the undersigned dismissed on May 26, 2020. In that case,

 this Court found that Mr. Krishnan “has been engaged in a 10-year battle with JP Morgan Chase

 Bank. It began when Krishnan stopped paying his home mortgage in 2010 and yet continued to

 occupy the home until August 2019 when the Bankruptcy Court cleared the way for his removal.”

 The Court went on to find that “the record shows the history of Krishnan’s abuse of the legal

 system by filing frivolous motions for restraining orders each time a foreclosure was scheduled,

 or removing the actions to federal court, or by filing for bankruptcy protection (twice) and then

 abandoning the proceedings.” (See Dkt. No. 19 in C.A. No. 4:19-0567). This history is confirmed

 in the record of other appeals filed by Mr. Krishnan in this Court. See, Muralidharan Krishnan,

 et al. v. JP Morgan Chase Bank, N.A., et al., C.A. No. 4:15-cv-0632-RC-KPJ (May 30, 2019).


        Appellant’s Brief in this matter contains the same incomprehensible arguments made in

 each of his earlier cases and fares no better. At no time does Mr. Krishnan explain or even deny

 the facts upon which his Bankruptcy proceeding was dismissed: the failure to file a plan or make

 a single one of the required payments to the Trustee.


         This Court finds that Mr. Krishnan has failed to show that any error was committed by the

 Court below and, accordingly,


                                                2/3
Case 4:19-cv-00637-JRG-RSP Document 9 Filed 09/09/20 Page 3 of 3 PageID #: 2078




        IT IS ORDERED that the Orders of the Bankruptcy Court are AFFIRMED and this appeal

 is DISMISSED at appellant’s costs.

       So ORDERED and SIGNED this 9th day of September, 2020.




                                                     ____________________________________
                                                     RODNEY GILSTRAP
                                                     UNITED STATES DISTRICT JUDGE




                                           3/3
